DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 16 should be amended to –the rotor is movable by pressures in the two pressure cavities to cause-.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1:
The claim is unclear because of limitation “wherein the hydraulic valve is arranged axially between the second camshaft and the rotor” in the final 2 lines. The limitation is unclear because only a portion of the hydraulic valve is arranged between the rotor and the second camshaft and not the whole valve (see figure 1 of the disclosure where the valves (38/66) extends from the rotor (28) to the second camshaft 18). For this reason, the limitation and by extension the claim is unclear. For the sake of examination, the office has assumed that a portion of the hydraulic valve should extend between the rotor and the second camshaft.
Claims 2-11 are rejected due to their dependence on claim 1.

Regarding claim 10:
The clam is unclear because of the limitations “a first camshaft” and “a second camshaft” in line 2. These limitations are unclear because these structures are already established in claim 1 which raises a question of are two first and second camshafts required or only one of each. For the sake of examination, the office assumes only one of each first and second camshaft are required.

Regarding claim 11:
The clam is unclear because of the limitation “a hydraulic valve” in line 3. This limitation is unclear because this structure is already established in claim 1 which raises a question of if 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2014/0352488 to Puetz et al. (Puetz).
Puetz discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 1 above for the interpretation of the claim):
A cam phaser for a double camshaft (figure 1), the cam phaser comprising: 
a rotor (1); and 
a stator (2), 
wherein the rotor is a rotatable relative to the stator about a rotor axis (¶0021, “direction of rotation”) of the rotor that is coaxial to a longitudinal axis of the stator (¶0021, “By applying the pressure medium to the working chambers of one direction of action, rotor 1 is rotated with respect to stator 2 either in the direction of rotation of stator 2 or counter to the direction of rotation of stator 2.”), 
¶0021, “A plurality of vanes”) of the rotor is positionable between two bars (13; ¶0021, “plurality of projections”) of the stator (2), wherein the radial vane divides an intermediary space formed between the two bars into two pressure cavities (¶0021, “By applying the pressure medium to the working chambers of one direction of action”), 
wherein the double camshaft includes a first camshaft (5) that is configured as a hollow cylinder (see figure 1) and a second camshaft (17) that is at least partially received in the first camshaft (see figure 1) wherein the first camshaft and the second camshaft are rotatable relative to each other (¶0026), 
wherein one of the first camshaft and the second camshaft is connected torque proof with the rotor (first camshaft 5 is fixedly connected to the rotor 1, ¶0026) and another of the first camshaft and the second camshaft is connected torque proof with the stator (second camshaft 17 is fixedly connected to the valve 6 and stator 2, ¶0026), 
wherein the rotor is movable by pressures in the two pressure chambers to cause a rotation of the first camshaft and the second camshaft relative to each other (¶0021 in the final lines explains how the pressure in the chambers causes it to move relative to the stator and ¶0026 further details the connections between the first camshaft 5 and the rotor and the second camshaft 17 and the stator and further how they move relative to each other), 
wherein a hydraulic valve (6) is arranged concentric to the first camshaft, the second camshaft and the rotor (see figure 1 where valve 6 is concentric with the rotor 1, first camshaft 5 and second camshaft 17), and 
6 or 7) is arranged axially between the second camshaft and the rotor (as indicated in the 35 USC 112(b) rejection of claim 1 above, a portion of valve 6 extends between the rotor 1 and the second camshaft 17 as shown in figure 1 and identified as elements A or B depending on which segment (6 or 7) is identified as the hydraulic valve).  

    PNG
    media_image1.png
    652
    720
    media_image1.png
    Greyscale

Figure 1 - from Puetz, figure 1, annotated by the examiner

Regarding claim 2:
The cam phaser according to claim 1, wherein the hydraulic valve (6 or 7) is arranged within (see figure 1 where valve 6/7 is within camshaft 5) the first camshaft (5).  

Regarding claim 3:
The cam phaser according to claim 1, wherein the hydraulic valve (6 or 7) is flow connected (see figure 1 above, element C) with a camshaft bearing (see figure 1 above, element D) of the double camshaft.  

Regarding claim 4:
The cam phaser according to preceding claim 1, wherein a coupling (16/18) is arranged between the second camshaft (17) and the hydraulic valve (6 or 7).  

Regarding claim 5:
The cam phaser according to claim 4, wherein the hydraulic valve (6 or 7) is configured to provide the coupling (16/18) or the double camshaft with lubricant (via 19).  

Regarding claim 6:
The cam phaser according to claim 5, wherein the hydraulic valve (6 or 7) includes a flowable opening (19) at a face (see figure 1 above, element E) that is oriented towards the coupling (faces the coupling 16/18).  

Regarding claim 7:
19) is configured in a terminal cover (see figure 1 above, element F which forms the cover for the valve 7) of the hydraulic valve (6 or 7).  

Regarding claim 8:
The cam phaser according to claim 7, wherein the opening (19) is configured as a borehole (see figure 1 which shows 19 is a bore hole).  

Regarding claim 9:
The cam phaser according to claim 4, wherein a coupling element (16) of the coupling includes a flowable flow channel (19 extends through 16).  

Regarding claim 10 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 10 above for the interpretation of the claim):
A camshaft arrangement, comprising: 
a first camshaft (5) and a second camshaft (17), 
wherein the second camshaft is rotatably received in the first camshaft (see figure 1 where 17 is within 5), and 
wherein the first camshaft and the second camshaft are rotatable relative to each other (¶0021 in the final lines explains how the pressure in the chambers causes it to move relative to the stator and ¶0026 further details the connections between the first camshaft 5 and the rotor and the second camshaft 17 and the stator and further how they move relative to each other) by the cam phaser according to claim 1.  

Regarding claim 11 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 11 above for the interpretation of the claim):
A hydraulic system, comprising: 
the cam phaser (figure 1) according to claim 1; and 
a hydraulic valve (6 or 7) configured as a central valve (see figure 1 where 6/7 is a valve centrally located within the cam phaser shown in figure 1). 
 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2006/0185471 to Lawrence (see the two camshafts 14 and 12), US patent application publication number 2007/0119402 to Lancefield (see camshafts 50 and 52), US patent application publication number 2007/0272183 to Schneider (see camshafts 2 and 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746